Citation Nr: 0417687	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for right and left 
foot disabilities.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.   


REMAND

The veteran contends that while in service, he was issued 
size 12 shoes when his shoe size was 10 1/2.  Thereafter, as 
part of training, he went on a hike or a long road march.  
When he returned, he sought treatment at the Tacoma Base 
Hospital for his feet as they were painful, bleeding, had 
blisters, and were rubbed raw.  The veteran was transferred 
to McCaw General Hospital in Walla Walla, Washington, for 
further treatment that included soaking his feet and using a 
heat lamp.  He claims that he remained in the hospital on bed 
rest for months, until the skin grew back on his feet.  
Thereafter, he received his military discharge at the 
hospital and was not recommended for reenlistment or 
reinduction.  Currently, the veteran receives treatment for 
feet problems, including hallux valgus of each foot.  As 
such, the veteran claims that he is entitled to service 
connection for both a right and a left foot disability. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as military 
records, including service medical records.  VA will end its 
efforts to obtain these records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  

In this case, when the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC), the NPRC responded that the records had been 
destroyed in the 1973 fire.  Thereafter, the veteran filled 
out a Request for Information Needed to Reconstruct Medical 
Data form, which included note of in-service hospitalization 
for foot problems.  The claims file reflects that the RO has 
requested clinical/hospital records from McGaw, as opposed to 
McCaw, General Hospital in Walla Walla, Washington, from 
NPRC.  Thus, it remains unclear whether records of in-service 
hospitalization and/or treatment of the veteran are 
available.

The Board also notes that Daily Sick Reports from December 
22, 1942 to February 21, 1943 and Morning Reports for 
February 1943 are associated with the claims file.  Such 
reflect hospitalization of the veteran at the post hospital 
and at Barnes General Hospital in Vancouver, Washington.  

The Board finds that due to the destruction of the veteran's 
service medical records in the 1973 fire, under the VCAA, VA 
owes a heightened duty to assist him in substantiating his 
claim.  Therefore, the RO should make another attempt to 
obtain hospitalization and treatment records from the NPRC, 
or any alternate source, including requesting such records 
directly from Tacoma Base Hospital, McCaw General Hospital, 
Barnes General Hospital, or the Surgeon General's Office.  

Additionally, the Board observes that at the veteran's 
December 2002 hearing, his representative references the fact 
that the veteran had been issued orthopedic shoes by VA.  
This suggests the existence of VA medical records, but no 
records documenting VA treatment are contained in the claims 
file.  The Board recognizes that the RO found no records at 
the Muskogee VA Hospital.  As such, the RO should request 
that the veteran provide the name of any VA facility where he 
has sought treatment and request such records.  Also, there 
are two statements by L. Woods, D.O., indicating that the 
veteran's current foot disabilities are related to his 
military service.  However, Dr. Woods' treatment records are 
not contained in the claims file.  Such records should be 
obtained prior to further adjudication of this matter.  Any 
other outstanding records of relevant medical treatment 
should also be obtained for consideration.

The veteran should also be advised to submit any statements 
from his fellow service members who may have knowledge 
surrounding the veteran's in-service feet injuries or 
hospitalization.



Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claims, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  The RO should specifically 
advise the veteran to submit any 
statements from his fellow service 
members who may have knowledge 
surrounding the veteran's in-service feet 
injuries or hospitalization. 

2.  The RO should ascertain whether 
additional service medical records are 
available, to include records of in-
service treatment and/or hospitalization 
at Tacoma Base Hospital, McCaw General 
Hospital in Walla Walla, Washington, and 
Barnes General Hospital in Vancouver, 
Washington.  The RO should document 
requests made through official sources; a 
positive or negative response should be 
associated with the claims file.



3.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for foot disabilities.  The 
RO should take the appropriate steps to 
obtain identified records, including 
records from Dr. Woods, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

4.  The RO should then conduct any 
additionally-indicated development, to 
include affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of the claims.

5.  After completing the above, the 
veteran's service connection claims 
should be re-adjudicated, based on the 
entirety of the evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


